            Case 3:21-md-02981-JD Document 60 Filed 07/20/21 Page 1 of 5



1    Stephen Geary (SBN 172875)
     Assistant Attorney General
2    UTAH OFFICE OF THE ATTORNEY GENERAL
     160 East 300 South, Sixth Floor
3    Salt Lake City, Utah 84114
     Telephone: (801) 366-0100
4    E-Mail: swgeary@agutah.gov

5    David N. Sonnenreich (USB No. 4917)
     dsonnenreich@agutah.gov
6    Brian Christensen (USB No. 12059)
     bchristensen1@agutah.gov
7    Scott R. Ryther (USB No. 5540)
     sryther@agutah.gov
8    UTAH OFFICE OF THE ATTORNEY GENERAL
     160 East 300 South, Fifth Floor
9    P.O. Box 140874
     Salt Lake City, UT 84114
10   Telephone: (801) 366-0375
     (Applications for Pro Hac Vice Pending)
11
     Attorneys for Plaintiff State of Utah
12

13                                 UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15                                      SAN FRANCISCO DIVISION

16
     IN RE GOOGLE PLAY STORE                           )
17   ANTITRUST LITIGATION                              )
                                                       )   Case No. 3:21-md-02981-JD
18   THIS DOCUMENT RELATES TO:                         )
                                                       )
19   State of Utah, et. al., v. Google LLC, et. al.,   )   STIPULATION FOR ENTRY OF
     Case No. 3:21-cv-5227-JSC                         )   ORDER DETERMINING CASES
20                                                     )   TO BE RELATED
     Epic Games Inc. v. Google LLC et. al.,            )
21   Case No. 3:20-cv-05671-JD                         )
                                                       )
22   In re Google Play Consumer Antitrust              )   Judge James Donato
     Litigation, Case No. 3:20-cv-05761-JD             )
23                                                     )
     In re Google Play Developer Antitrust             )
24   Litigation, Case No. 3:20-cv-05792-JD             )
                                                       )
25

26
                 Whereas, Plaintiffs the State of Utah and its co-plaintiff States, Commonwealths, and
27
     Districts (collectively the “Plaintiff States”), Defendants Google LLC and its affiliated co-
28
                                                                    Stipulation For Order Determining
                                                                           Cases To Be Related
                                                                              3:21-md-2981
            Case 3:21-md-02981-JD Document 60 Filed 07/20/21 Page 2 of 5



1    defendants, the Plaintiffs in Epic Games Inc. v. Google LLC et. al., Case No. 3:20-cv-05671-JD,

2    the plaintiffs in In re Google Play Consumer Antitrust Litigation, Case No. 3:20-cv-05761-JD, and

3    the plaintiffs in In re Google Play Developer Antitrust Litigation, Case No. 3:20-cv-05792-JD

4    (collectively the “Stipulating MDL Parties”), hereby stipulate to and jointly request that the Court

5    enter an Order, granting the relief requested by the Plaintiff States in their “Administrative Motion

6    To Consider Whether Cases Should Be Related,” dated July 19, 2021.

7                Whereas, Google disputes the Plaintiff States’ allegations in State of Utah et al. v.

8    Google LLC et al., Case No. 3:21-cv-5227, and reserves all defenses, but agrees that the case

9    meets the standard for relation under Civ. L.R. 3-12.

10                Therefore, the Stipulating MDL Parties agree to and request that the Court order as

11   follows:

12               1.    That the Plaintiff States’ recently filed case, State of Utah, et. al. v. Google LLC,

13   et. al., Case No. 3:21-cv-5227, is related to each of the cases currently pending in this Court and

14   consolidated for pretrial purposes into In Re Google Play Store Antitrust Litigation, 3:21-md-

15   2981; and

16               2.    State of Utah, et. al. v. Google LLC, et. al., Case No. 3:21-cv-5227, in order to

17   avoid duplication of labor and expense and the potential for conflicting results, should be

18   transferred to the Honorable Judge James Donato, who presides over the cases in In Re Google

19   Play Store Antitrust Litigation, 3:21-md- 2981, listed below, for purposes consistent with the

20   Transfer Order in MDL No. 2981 dated February 5, 2021 (Dkt. 1):

21   Epic Games Inc. v. Google LLC et. al., Case No. 3:20-cv-05671-JD;

22   In re Google Play Consumer Antitrust Litigation, Case No. 3:20-cv-05761-JD; and

23   In re Google Play Developer Antitrust Litigation, Case No. 3:20-cv-05792-JD.

24

25

26

27

28
                                                    2.              Stipulation For Order Determining
                                                                           Cases To Be Related
                                                                              3:21-md-2981
           Case 3:21-md-02981-JD Document 60 Filed 07/20/21 Page 3 of 5



1    APPROVED:
2    Dated: July 20, 2021             UTAH OFFICE OF THE ATTORNEY GENERAL
3
                                      David N. Sonnenreich (pro hac vice pending)
4                                     Stephen Geary (SBN 172875)

5                                     Respectfully submitted,
6                                     By: s/Stephen Geary
7
                                           Counsel for the State of Utah and Co-Plaintiff
8                                          States

9
     Dated: July 20, 2021             CRAVATH, SWAINE & MOORE LLP
10                                       Christine Varney
11                                       Katherine B. Forrest
                                         Gary A. Bornstein
12                                       Yonatan Even
                                         Lauren A. Moskowitz
13                                       M. Brent Byars
14                                    FAEGRE DRINKER BIDDLE & REATH LLP
                                          Paul J. Riehle (SBN 115199)
15
                                      Respectfully submitted,
16
                                      By: s/Yonatan Even
17
                                           Counsel for Plaintiff Epic Games, Inc.
18

19   Dated: July 20, 2021             BARTLIT BECK LLP
                                          Karma M. Giulianelli
20                                        Glen E. Summers
                                          Jameson R. Jones
21
                                      KAPLAN FOX & KILSHEIMER LLP
22                                        Hae Sung Nam
23                                    Respectfully submitted,
24                                    By: s/Karma M. Giulianelli
25                                         Co-Lead Counsel for the Proposed Class in In Re
                                           Google Play Consumer Antitrust Litigation
26

27

28
                                          3.             Stipulation For Order Determining
                                                                Cases To Be Related
                                                                   3:21-md-2981
           Case 3:21-md-02981-JD Document 60 Filed 07/20/21 Page 4 of 5



1
     Dated: July 20, 2021             MILBERG PHILLIPS GROSSMAN LLP
2                                         Peggy J. Wedgworth
3                                         Robert A. Wallner
                                          Elizabeth McKenna
4                                         Blake Yagman
                                          Michael Acciavatti
5
                                      Respectfully submitted,
6
                                      By: s/Peggy J. Wedgworth
7
                                           Co-Lead Counsel for the Proposed Class in In Re
8                                          Google Play Consumer Antitrust Litigation
9    Dated: July 20, 2021             PRITZER LEVIN LLP
10                                        Elizabeth C. Pritzker
                                          Jonathan K. Levine
11                                        Bethany Caracuzzo
                                          Caroline C. Corbitt
12
                                      LOCKRIDGE GRINDAL NAUEN PLLP
13
                                          Heidi M. Silton
14                                        Justin R. Erickson

15                                    Respectfully submitted,

16                                    By: s/Elizabeth C. Pritzker

17                                         Liaison Counsel for the Proposed Class in In Re
                                           Google Play Consumer Antitrust Litigation
18

19   Dated: July 20, 2021             HAGENS BERMAN SOBOL SHAPIRO LLP
                                         Steve W. Berman
20                                       Robert F. Lopez
21                                       Benjamin J. Siegel

22                                    SPERLING & SLATER PC
                                          Joseph M. Vanek
23                                        Eamon P. Kelly
24                                    Respectfully submitted,
25                                    By: s/Steve W. Berman
26                                         Co-Lead Interim Class Counsel for the Developer
                                           Class and Attorneys for Plaintiff Pure Sweat
27                                         Basketball
28
                                          4.             Stipulation For Order Determining
                                                                Cases To Be Related
                                                                   3:21-md-2981
           Case 3:21-md-02981-JD Document 60 Filed 07/20/21 Page 5 of 5



1
2    Dated: July 20, 2021             HAUSFELD LLP
3                                        Bonny E. Sweeney
                                         Melinda R. Coolidge
4                                        Katie R. Beran
                                         Samantha J. Stein
5                                        Scott A. Martin
                                         Irving Scher
6
                                      Respectfully submitted,
7
                                      By: s/Bonny E. Sweeney
8
                                           Co-Lead Interim Class Counsel for the Developer
9                                          Class and Attorneys for Plaintiff Peekya App
                                           Services, Inc.
10

11
     DATED: July 20, 2021             MORGAN, LEWIS & BOCKIUS LLP
12                                       Brian C. Rocca
                                         Sujal J. Shah
13                                       Michelle Park Chiu
                                         Minna L. Naranjo
14
                                         Rishi P. Satia
15

16                                    Respectfully submitted,

17                                    By: s/ Brian C. Rocca

18                                         Counsel for Defendants Google LLC et al.

19
     DATED: July 20, 2021             O’MELVENY & MYERS LLP
20                                        Daniel M. Petrocelli
                                          Ian Simmons
21                                        Benjamin G. Bradshaw
22                                        E. Clay Marquez
                                          Stephen J. McIntyre
23
                                      Respectfully submitted,
24
                                      By: s/ Daniel M. Petrocelli
25
                                           Counsel for Defendants Google LLC et al.
26

27

28
                                          5.             Stipulation For Order Determining
                                                                Cases To Be Related
                                                                   3:21-md-2981
